IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 38461/38462/38463

STATE OF IDAHO,                                     )     2012 Unpublished Opinion No. 360
                                                    )
          Plaintiff-Respondent,                     )     Filed: February 9, 2012
                                                    )
v.                                                  )     Stephen W. Kenyon, Clerk
                                                    )
FERRELL DAVID ARNOLD, II,                           )     THIS IS AN UNPUBLISHED
                                                    )     OPINION AND SHALL NOT
          Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                    )

          Appeal from the District Court of the First Judicial District, State of Idaho,
          Kootenai County. Hon. Benjamin R. Simpson, District Judge.

          Judgments of conviction and concurrent unified sentence of thirteen years, with a
          minimum period of confinement of three years, for forgery; thirteen years, with a
          minimum period of confinement of three years, for grand theft; and ten years,
          with a minimum period of confinement of three years, for burglary, affirmed;
          order denying I.C.R. 35 motion for reduction of sentence, affirmed.

          Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
          Appellate Public Defender, Boise, for appellant.

          Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
          General, Boise, for respondent.
                    ________________________________________________

                       Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                   and MELANSON, Judge

PER CURIAM
          In these consolidated appeals, Ferrell David Arnold, II pled guilty to forgery, grand theft,
and burglary. Idaho Code §§ 18-3601, 18-2407(1),18-1401. The district court sentenced Arnold
to concurrent unified sentences of thirteen years, with three years determinate for forgery;
thirteen years, with three years determinate for grand theft; and ten years, with three years
determinate for burglary. Arnold filed Idaho Criminal Rule 35 motions, which the district court
denied.     Arnold appeals asserting that the district court abused its discretion by imposing
excessive sentences and by denying his Rule 35 motions.


                                                   1
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Arnold’s Rule 35 motions. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.          State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Therefore, Arnold’s judgments of conviction and sentences, and the district court’s order
denying Arnold’s Rule 35 motions, are affirmed.




                                                     2